            Case 3:17-cv-00004-RLB           Document 87   10/09/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


MINUTE ENTRY
October 9, 2018
BOURGEOIS, MJ.

CURTIS RAY WEAMS, JR.                                            CIVIL ACTION

VERSUS                                                           NO. 17-4-RLB

FCA US L.L.C.                                                    CONSENT


       This matter came on this day for oral argument on Defendant’s Motion to Exclude the

Opinion Testimony of Robert J. Berriman, Jr. (R. Doc. 28); Defendant’s Motion to Exclude the

Opinion Testimony of Neil E. Hanneman (R. Doc. 29); Defendant’s Motion to Exclude the

Opinion Testimony of Richard Allen Hille as Untimely and Unreliable (R. Doc. 30); Defendant’s

Motion to Exclude the Opinion Testimony of Dr. William J. Vigilante, Jr. as Untimely and

Unreliable (R. Doc. 31); Plaintiff’s Motion to Exclude Testimony of Defense Expert Elizabeth

H. Raphael, M.D. (R. Doc. 33); Defendant’s Motion for Summary Judgment (R. Doc. 40); and

Plaintiff’s Motion for Partial Summary Judgment (R. Doc. 41).

       PRESENT:      John H. Smith
                     Gary Gaudin
                     Loren Shanklin
                     Counsel for Plaintiff

                     Gary Hebert
                     Camille R. Bryant
                     Counsel for Defendant

       The parties presented argument to the court.




C: cv25c; T: 03:15
            Case 3:17-cv-00004-RLB         Document 87       10/09/18 Page 2 of 2




       Upon discussion with the parties, the court noted for the record that Record Document

40-2 filed by Defendant and titled as “Statement of Contested Material Facts’ is actually a

“Statement of Uncontested Material Facts.”

       This matter is considered submitted for a ruling by the court.

                                           * * * *




C: cv25c; T: 03:15
